Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 23, 2014

                                      No. 04-13-00278-CV

            PEACOCK HOSPITALITY, INC. d/b/a Holiday Inn Express-Burnet,
                                Appellant

                                                v.

                             Bipin PATEL, Mahadev, LLC, and
        Federal Deposit Insurance Corporation as receiver for First National Bank, N.A.
                                         Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-04054
                         Honorable Janet P. Littlejohn, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, the motion to dismiss filed by the
Federal Deposit Insurance Corporation as receiver for First National Bank, N.A. is GRANTED,
and the appeal as to appellee Federal Deposit Insurance Corporation as receiver for First National
Bank, N.A. is DISMISSED FOR LACK OF JURISDICTION. The appeal against appellees Bipin
Patel and Mahadev, LLC is REINSTATED on the docket of this court. Because both appellant
and appellees Bipin Patel and Mahadev, LLC have filed briefs, the clerk of this court is
DIRECTED to set the appeal for submission.

       It is so ORDERED on December 23, 2014.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk